Citation Nr: 1118592	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  05-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to November 1972.  He served in the Republic of Vietnam from March 1972 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in September 2007, January 2010, and August 2010.  The requested development has been substantially completed.

Correspondence dated in July 2010 advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  The Veteran's disabilities from an April 16, 2000, motor vehicle accident, including cervical cord contusion with cervical myelopathy, traumatic brain injury (times two), seizure disorder, and left-sided hemiparesis and his chronic alcoholism are a result of willful misconduct.

3.  The Veteran is not totally and permanently disabled due to nonservice-connected disabilities which may be considered for pension purposes.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2010); 38 C.F.R. § 3.3 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in October 2007 and February 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in February 2010.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  Further attempts to obtain additional evidence would be futile.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Pension Claim

Nonservice-connected pension benefits may be paid to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  

Willful misconduct is an act involving conscious wrongdoing or a known prohibited action, which involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances does not per se constitute willful misconduct.  Willful misconduct will be not determinative unless it is the proximate cause of injury, disease or death.  Further, the simple drinking of an alcoholic beverage is not, in and of itself, willful misconduct.  However, after drinking an alcoholic beverage to enjoy its intoxicating effects, if such intoxication results proximately or immediately in a disability, the disability will be considered due to the person's willful misconduct.  Organic diseases and disabilities that result from the chronic consumption of alcoholic beverages will not be considered due to willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c)(2) (2010).

For permanent and total disability, a veteran must demonstrate either that he is "unemployable as a result of a lifetime disability" or, if not unemployable, that he suffers from a lifetime disability that would "render it impossible for the average person with the same disability to follow a substantially gainful occupation."  Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).  Characteristics such as age, education, occupational background, and physical and mental disabilities may be considered.  38 C.F.R. §§ 3.321, 4.15 (2010).  

Disability evaluations are determined by the application of the VA schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2010).

In addition to the assignment of appropriate rating evaluations for each disability in pension cases, VA must apply "average person" and "unemployability" tests and if the benefit may not be awarded under either of these tests to make a determination as to whether referral for extraschedular consideration is warranted.  See Talley v. Derwinski, 2 Vet. App. 282 (1992).  The average person (or objective) test provides that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 1502(a)(1) (West 2002); 38 C.F.R. § 4.15.

Under the unemployability (or subjective) test, where the Veteran's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and they are shown to be permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the criteria for a grant of nonservice-connected pension are met.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must have one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more. 

A veteran is considered permanently and totally disabled for nonservice-connected disabilities not due to his or her own willful misconduct if: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

In this case, the Veteran's period of service meets the basic criteria for eligibility for pension under 38 U.S.C.A. § 1521 and 38 C.F.R. § 3.3.  Records also show he is under the age of 65.  Therefore, in order to establish entitlement to nonservice-connected pension the evidence must show that he is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.

VA treatment records dated April 7, 2000, noted the Veteran had been laid off from his job as a truck driver five months earlier and that he had been arrested for driving while intoxicated (DWI) a month earlier.  The examiner provided diagnoses alcohol and nicotine dependence.  

Police reports show the Veteran was arrested for DWI after he rear-ended another vehicle on April 16, 2000.  Private hospital records show he was admitted on April 16, 2000, with a diagnosis of cervical cord contusion, status post motor vehicle accident.  The report noted his past medical history was negative for heart disease, hypertension, stroke, or underlying psychiatric disorders, but that he admitted he was a heavy alcohol abuser.  It was noted that he had a history of increased alcohol intake over the past several weeks and a couple of episodes in which he reported having loss consciousness.  The examiner stated that "[i]t is not clear whether he had a seizure or any other underlying event which precipitated this accident."  X-ray examination revealed degenerative changes principally at C5-6 with no evidence of fracture or subluxation.  Records show blood alcohol findings of 293 milligrams/deciliter (mg/dl) soon after hospital admission and that the toxic level range for ethanol was from 50 to 100 mg/dl.  Emergency room reports noted that a review of systems revealed no loss of consciousness or seizures and noted no past medical history of seizures.  Possible head injury was identified as a differential diagnosis.  Records show the Veteran was discharged on May 11, 2000, and the reports are negative for treatment or diagnosis of seizures.  Medications shown to have been administered during hospitalization are not indicative of treatment for seizures.  The hospital discharge summary noted the Veteran was under the influence of alcohol during his accident and that he had some difficulties with alcohol withdrawal prior to transfer to the "Rehab" unit.

VA treatment records dated in March 2001 show the Veteran had been incarcerated for a number of months.  It was noted that he was taking Dilantin, but that it was unclear if he had a true seizure disorder based upon a review of his records.  A June 2001 report included a diagnosis of seizure secondary to a motor vehicle accident (MVA).  A psychiatric examination revealed Axis I diagnoses of adjustment disorder with depressed mood, alcohol abuse, and rule out substance induced mood disorder.  The examiner noted the Veteran had depression, left hemiparesis, and seizure disorder secondary to status post MVA.  A July 2001 VA neurology consultation report noted the Veteran's "seizure disorder developed after a traumatic brain injury on [April 26, 1970]."  The examiner reported that there was no focal hyperreflexia, but that the Veteran's left toe was upgoing which he reported had been present since his traumatic brain injury in 1970.  The diagnoses included petechial hemorrhage of the left tentorium and small intracerebral hemorrhages likely due to recent trauma associated with a fall from seizure and old traumatic brain injury as the best explanation for the Veteran's epilepsy.

An October 2002 VA nonservice-connected permanent and total disability report is of record.  The examiner found the Veteran was disabled due to cervical cord contusion with cervical myelopathy, traumatic brain injury (times two), seizure disorder, left-sided hemiparesis, and chronic alcoholism.  

VA treatment records dated in July 2003 noted the Veteran sustained at least four left rib fractures in June and that he was experiencing a lot of pain.  The diagnoses included status post multiple rib fractures and a history of anxiety which appeared to be stable at that point.  An October 2004 psychiatric examination revealed no Axis I or II diagnoses.  

At the Veteran's videoconference hearing in May 2007 it was asserted that the evidence was insufficient to conclude that he was intoxicated at the time of his April 16, 2001, MVA and that he was never charged nor convicted of DWI as a result of that accident.  The Veteran testified that he was not intoxicated on the night of the accident, that he had only had two cans of beer while playing cards with friends that evening, and that the police had not administered any tests when he was taken to the hospital.  He stated that prior to the accident he had no serious medical disorders and had never had seizures.  He testified that he had been knocked out by the accident, but that he did not know how long he was unconscious.  He reported he had experienced memory problems since the accident.  

A November 2007 letter from the Buffalo Police Department noted the Veteran was arrested for DWI on April 16, 2000, and that he had refused to take a breathalyzer test.  In correspondence dated in January 2008 the district attorney noted that for the Veteran's arrest on April 16, 2000, the case had been dismissed, not prosecuted, and was administratively closed.  

VA treatment records dated in September 2008 noted the Veteran reported he had been in an automobile accident three years earlier that resulted in severe and permanent disability with limited movement on the left side and memory difficulty due to head trauma.  The examiner noted the Veteran admitted he was intoxicated at the time of the accident.  The diagnoses included alcohol dependence.  

A September 2009 VA neurology advisory opinion report noted that a comprehensive review of the Veteran's claims file was conducted including VA medical records dated before and after the MVA in 2000.  It was noted that there were large gaps in the record which significantly impaired the reviewer's ability to make the requested determinations.  The report included a thorough and substantially accurate summary of the pertinent evidence of record.  The physician, a VA Neurology Section Chief, noted that records showed the Veteran was involved in an automobile accident and was arrested at 12:30 in the morning of April 16, 2000.  Blood Alcohol Concentration (BAC) tests revealed that approximately 90 minutes after the accident his level of intoxication was 3.66 times the legal limit of 0.08 percent.  

It was also noted that the available evidence provided no information as to when and by whom a diagnosis of seizures was first made and that it was assumed that the July 2001 VA neurology consultation report indicating that a seizure disorder developed after a traumatic brain injury in April 1970 was erroneous because it was not supported by any other documentation.  The physician further noted that the private hospital admission note speculating that it was not clear whether the Veteran may have had a seizure at the time of the accident was apparently not considered as relevant during his initial hospitalization because there was no evidence he was worked up for possible seizures and he was not prescribed an anti-seizure agent upon discharge.  The physician provided a thorough discussion of the possible etiologies for the Veteran's seizure disorder and noted that "the theoretical possibility exists that the Veteran could have had an established seizure disorder, as well as an actual seizure at the time of the accident."  However, the physician found, in essence, that the documented history and available evidence indicated that the likelihood of the Veteran having had undiagnosed epilepsy at the time of his accident was far below 50 percent.  In summary, it was further noted that a seizure as the proximate cause of the Veteran's MVA on April 16, 2000, did not reach a level of likelihood sufficient to recognize it as a contributing factor to the event.  

Records show the Veteran's claim for Social Security Administration (SSA) disability benefits was denied, but that he was awarded Supplemental Security Income (SSI) payment beginning in January 2008.  The medical records associated with the SSA claim are of record.  

Based upon the evidence of record, the Board finds that the Veteran's disabilities from an April 16, 2000, motor vehicle accident, including cervical cord contusion with cervical myelopathy, traumatic brain injury (times two), seizure disorder, and left-sided hemiparesis and his chronic alcoholism are a result of willful misconduct.  The overall evidence of record clearly and convincingly demonstrates that the Veteran engaged in the consumption of alcoholic beverages prior to his MVA on April 16, 2000, to enjoy their intoxicating effects and that his subsequent intoxication resulted proximately or immediately in these disabilities.  The Veteran's statements that he was not intoxicated and that he was not arrested as a result his intoxication are inconsistent with the evidence of record and are not credible.  The medical evidence of record is persuasive that his seizure disorder developed after the April 2000 accident and that there is no reasonable possibility that the accident occurred as a result of a seizure.

Although a September 2009 VA neurology advisory opinion report noted that it was theoretically possible that the Veteran could have had a seizure at the time of his accident, the Board finds that this statement does not diminish the probative weight of the opinions provided.  The Court has held that the use of cautious language does not always express inconclusiveness in a doctor's opinion.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).  

The Board also finds that the Veteran is not totally and permanently disabled due to nonservice-connected disabilities which may be considered for VA pension purposes.  The assigned disability ratings for the nonservice-connected disabilities of rib fractures (20 percent), history of rheumatic fever (0 percent), physiologic heart murmur (0 percent), and organic residuals of drug use, earaches, pain in legs, and gastrointestinal condition (0 percent) are adequate based upon the evidence of record.  The combined rating for pension purposes is 20 percent.  There is no indication the Veteran is disabled as a result of any other medical or psychiatric disorder not the result of his willful misconduct.  

The Board further finds the overall evidence of record as to the disabilities not due to the Veteran's willful misconduct is not indicative of a marked interference with employment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


